                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SANDRA HARMON ,

              Plaintiff,

      V.                                         Civil Action No. 18-1021-RGA

DEPARTMENT OF FINANCE, SUSSEX :
COUNTY, DELAWARE, et al. ,

              Defendants.




Sandra Harmon , Hartsville, South Carolina.    Pro Se Plaintiff.

Kevin J. Connors, Esquire , and Artemio C. Aranilla , II , Esquire, Marshall , Dennehey,
Warner, Coleman & Goggin , Wilmington, Delaware. Counsel for Defendants.




                               MEMORANDUM OPINION




August \~ , 2019
Wilmington , Delaware
                   i ~
                   District Judge:

       Plaintiff Sandra Harmon appears prose. She commenced this lawsuit on July

11 , 2018 , as a civil Racketeering Influenced and Corrupt Organizations Act ("RICO")

action and under 18 U.S.C. §§ 241 , 242 , which makes criminal certain civil rights

violations, and alleges violations of her constitutional rights to due process and equal

protection (D.I. 1 at 2).   Before the Court is Defendants' motion to dismiss and

Plaintiff's motion for summary judgment.     (D .I. 7, 13). The matters have been fully

briefed . (See D.I. 8, 9, 14, 15, 18, 20).

I.     BACKGROUND

       Plaintiff alleges Defendants are violating her right to due process and equal

protection by "engaging in arbitrary conduct with respect to the selling of [her] property

at Sheriff's Sale on June 19, 2018 ." (D.I. 1 at 2) . Plaintiff alleges the property was

unlawfully sold and the conduct of Defendant Jason Adkins - counsel for the "Sussex

County Administration" -- was discriminatory and racist.    (Id. at 2-3) . Plaintiff alleges

that Adkins' conduct and those who support it violated RICO.        (Id. at 4) .

       She explains that the Sussex County Department of Finance alleged that she

owed about on a sewer and water bill that had been paid in full with a check for about

$1 ,800.   (Id. at 3) . Defendants also alleged Plaintiff owed costs, perhaps of about

$8 ,300 (see id. at 3, ,I,I 8, 10), from a September 14, 2017 demolition . (Id.) Plaintiff

alleges that the Department added interest to the total cost of demolition and then

attempted to seek a judgment for the full cost of the demolition.     (Id.).   She alleges the

sale took place without the filing of a complaint, service , or notice to her and the other


                                              1
co-owners of the property. (Id.)    Plaintiff alleges , "[T]he Younger Doctrine does not

apply in this case because Defendants failed to file an initial complaint in the Superior

Court, so technically there is no case filed , no pending . The S18T-001-002 case

number is clearly bogus , and [its] unlawful generation represents racketeering and

corruption at the hands of Sussex County Officials ."   (Id. at 4).

       Plaintiff seeks to enjoin Adkins "to halt his misconduct, and find him in contempt

and in violation of court rules of civil procedure ," compensatory damages of $1 ,000 ,000 ,

and an order to rescind the Sheriff's sale , among other things . (Id. at 4-5) . She also

requests counsel    (Id. at 5).

       The Court takes judicial notice that on January 12, 2018 (prior to the time Plaintiff

commenced this action) , the Department of Finance of Sussex County filed a monitions

suit against Plaintiff and the other owners for delinquent sewer and water bills and the

demolition lien . Department of Finance of Sussex County v. Harmon Heirs , Civ. A. No.

S18T-01-002 (Del. Super.) at BL-1 .1 Monition was entered on January 18, 2018 , and

posted on the property on January 23 , 2018 . Id. at BL-6. On May 30 , 2018 , a notice

of the Sheriff's sale was posted at the physical entrance of the property and , on May 31 ,

2018 , Plaintiff and the other property owners were notified by certified mail of a Sheriff's

sale of the real estate to take place on June 19, 2018 , at 9:30 a.m. Id. at BL-16 , BL-17 ,

BL-18 .




1The Court has access to the Superior Court docket via Bloomberg Law. "BL" is how
Bloomberg Law refers to docket entries.
                                         2
       On June 8, 2018 , Plaintiff filed a motion to dismiss and motion for injunctive relief

in Civ. A. No. S18T-01-002 alleging violations of her constitutional rights . Id. at BL-10 .

On June 18, 2018 , the Superior Court denied the motion and ordered that the sale could

proceed as scheduled on June 19 2018 . Id. at BL-28 . A notice of lis pendens was

filed on June 19, 2018 and on June 21 , 2018 , Plaintiff filed a motion to invalidate and to

dismiss. Id. at BL-30.    The property was sold to the highest bidder; Plaintiff filed an

objection to the sale, and then an amended notice of objection.       Id. at BL-35 , BL-36 ,

BL-44 . On August 9, 2018 , Plaintiff filed a motion to dismiss. Id. at BL-51 . On

November 7, 2018 , the Superior Court stayed the matter while awaiting resolution of the

related federal civil cases Plaintiff had filed here , Civ. No. 17-1817-RGA and the instant

case , Civ. No. 18-1021 -RGA.    Id. at BL-51 . Plaintiff then filed a petition for a writ of

mandamus in the Delaware Supreme Court to compel the Superior Court Judge to

dismiss S18T-01-002 . Id. at BL-53 , BL-56 . The Delaware Supreme Court dismissed

the petition.   Id. at BL-57 . The most recent filings in the Superior Court case are an

affidavit of non-redemption filed on June 19, 2019 , and an amended writ filed July 11 ,

2019 . Id. at BL-59 , BL-60 .

       Defendants move to dismiss on the grounds that the Court must abstain under

the Younger abstention doctrine because there remains pending an underlying matter in

Delaware State Court that continues to be actively litigated on identical or related

issues. (D.I. 7) . Plaintiff's opposition to the motion does not address the Younger

abstention doctrine other than to state that it is clearly inapplicable. Instead , she asks




                                              3
the Court to explore the "unclean hands theory" and the "continuing violation theory."

(D.I. 8) .

II.      LEGAL STANDARDS

         Younger abstention is not analyzed under either Rule 12(b)(1) or 12(b)(6), see

Knox v. Union Twp. Bd. of Educ. , 2015 WL 769930 , at *5 n.7 (D .N.J. Feb . 23 , 2015) , but

"[d]ismissal on abstention grounds without retention of jurisdiction is in the nature of a

dismissal under Fed . R. Civ. P. 12(b)(6)," Gwynedd Properties, Inc. v. Lower Gwynedd

Twp ., 970 F.2d 1195, 1206 n.18 (3d Cir. 1992). Hence, "courts [in the District of New

Jersey] have treated [a motion to dismiss on the basis of] Younger abstention as a Rule

12(b)(6) motion to dismiss," see, e.g ., Tobia v. Lakewood Bd. of Educ., 2017 WL

1206010, at *3 (D .N.J. Mar. 31 , 2017) , "in that matters outside of the pleadings are not

to be considered ," see Knox, 2015 WL 769930 , at *5 n.7. The Court, however, may

take judicial notice of court documents. Gwynedd Properties, Inc., 970 F.2d at 1206

n.18

Ill.     DISCUSSION

         Defendants argue that the Court must abstain because there is a matter that

continues to be actively litigated in State Court on identical or related issues.

Defendants compare the Complaint in this action , which asserts violations of Plaintiff's

constitutional rights , to her motion to dismiss in the state case , Civ. A. No. S18T-01-002 ,

which also asserts violations of her constitutional rights pertaining to the sale of the

same property. (See D.I. 7 at Ex. B).     Once the sale took place , Plaintiff filed an

objection , again on the grounds of violations of her right to due process and equal


                                              4
protection , the same claim she raises here. (Id. at Ex. D) . She later amended the

objection . (Id. at Ex. F) . She filed yet another motion to dismiss, followed by a petition

for a writ of mandamus contending that the statutory conditions for a monition sale were

not satisfied and that the action was not commenced and prosecuted in accordance

with the Superior Court's Rules of Civil Procedure . See Civ. A. No. S18T-01-002 at

BL-57 . In this case , Plaintiff asks the Court to find Adkins violated the rules of civil

procedure during the course of Civ. A. No. S18T-01-002.

       Under the Younger abstention doctrine, a federal district court must abstain from

hearing a federal case wh ich interferes with certain state proceedings.      See Younger v.

Harris , 401 U.S. 37 (1971 ). Under Younger, federal courts are prevented from

enjoining pending state proceedings absent extraordinary circumstances.2 Middlesex

Cnty. Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423 , 437 (1982) . Abstention

is appropriate only when : (1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state interests; and (3) the state

proceedings provide an adequate opportunity to raise the federal claims.         Lazaridis v.

Wehmer, 591 F.3d 666 , 670 (3d Cir. 2010) . The doctrine applies to proceedings until




       2
         The abstention doctrine as defined in Younger v. Harris, 401 U.S. 37 (1971 ),
provides that federal courts are not to interfere with pending state criminal proceed ings
and has been extended to civil cases and state administrative proceedings . Middlesex
Cty. Ethics Comm 'n v. Garden State Bar Ass'n, 457 U.S. 423 (1982) ; Huffman v.
Pursue Ltd. , 420 U.S. 592 (1975) .

                                               5
all appellate remedies have been exhausted, unless the matter falls within one of the

Youngerexceptions. 3 Huffman v. Pursue Ltd. , 420 U.S. at 608.

       The Court takes judicial notice that the monition proceeding remains pending in

the Superior Court.   In additional to compensatory damages , the relief sought by

Plaintiff includes injunctive relief to "halt" the misconduct of Adkins .4 She also asks the

Court to rescind the Sheriff's sale.

       The Younger elements have been met and none of the its exceptions apply.

First, there are pending State court proceedings that directly relate to Plaintiff's dispute.

Indeed , Plaintiff raises the same issues when seeking to dismiss Civ. A. No. S18T-01-

002 as she does in the instant Complaint.      Second , Delaware has an important interest

in resolving real estate lien issues and Sheriffs sales, and a ruling in the Superior Court

proceeding implicates the important interest of preserving the authority of the state's

judicial system.   See, e.g., Gray v. Pagano , 287 F. App'x 155 (3d Cir. 2008) (court

abstained under Younger doctrine where plaintiffs sought a declaration that the judge

was not authorized to nullify transfer of title and for an order enjoining the sheriff from

conducting a sheriff's sale) ; Shipley v. New Castle Cty. , 2008 WL 4330424 (D . Del.



       3  Exceptions to the Younger doctrine exist where irreparable injury is "both great
and immediate ," Younger, 401 U.S . at 46 , where the state law is "flagrantly and patently
violative of express constitutional prohibitions," id. at 53 , or where there is a showing of
"bad faith , harassment, or ... other unusual circumstances that would call for equitable
relief." Id. at 54 .


4  The jurisdictional limitation of the Anti-Injunction Act, 28 U.S .C. § 2283 , is inapplicable
to cases brought pursuant to 42 U.S .C. § 1983. See Mitchum v. Foster, 407 U.S. 225
(1972). Plaintiff alleges violations of her constitutional rights , and her Complaint is
liberally construed as raising claims under 42 U.S.C. § 1983.
                                                 6
Sept. 19, 2008) (finding real estate tax and lien issue proceedings important state

interests under Younger doctrine); Prindable v. Association of Apartment Owners of

2987 Kalakaua , 304 F. Supp. 2d 1245, 1262 (D . Haw. 2003) (finding foreclosure and

ejectment proceedings important state interests under Younger doctrine) . Finally,

Plaintiff has an adequate opportunity to raise her claims in state court, and Delaware

courts provide adequate forums for review of her claims.     Accordingly, pursuant to

Younger and its progeny the Court must abstain.      See Pennzoil Co. v. Texaco, Inc.,

481 U.S. 1, 15 (1987) (stating that Younger abstention is favored even after the plaintiffs

failed to raise their federal claims in the ongoing state proceedings).

IV.    CONCLUSION

       For the above reasons , the Court will : (1) grant Defendants' motion to dismiss

and abstain under the Younger abstention doctrine (D .I. 7) ; and (2) dismiss as moot

Plaintiffs motion for summary judgment (0.1. 13).5

       A separate order shall issue.




5 Because the Court must abstain under the Younger abstention doctrine, it does not
address the merits of Plaintiffs motion for summary judgment.

                                             7
